Citation Nr: 1727623	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-18 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip, to include thigh impairment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to September 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which continued a 10 percent rating for right hip arthritis.  Jurisdiction of the appeal now resides with the RO in St. Petersburg, Florida.

The Veteran was scheduled for a hearing in front of the Board in March 2013, but failed to appear.  After learning that his car broke down on the way to the hearing, the Board granted him another hearing.  However, he failed to appear during his rescheduled November 2013 hearing.  As he has not provided good cause for his failure to appear or requested another hearing, the VA's duty to provide him with a hearing has been met.  38 C.F.R. § 20.700 (2016)

This appeal was remanded by the Board in March 2016 for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court of Appeals for Veterans Claims has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board remanded the Veteran's claim in March 2016 in part to obtain a new VA examination.  The Board has reviewed the May 2016 VA examination report.  It does not appear that the examiner tested the Veteran's range of motion in both active and passive motion.  Although the Veteran reported flare-ups that cause functional loss and impairment, the impact of the flare-ups was not measured.  The examiner noted that pain caused functional loss for every range of motion measurement, but did not quantify the effects of the pain.  Finally, although there was pain noted on weight-bearing, that pain was also not quantified.   

The Board also acknowledges the examiner's observation that the Veteran has a leg length discrepancy.  Specifically, his right leg is 85 cm and his left leg is 94 cm.  The relationship between his right hip disability and his leg length discrepancy is unclear.  Therefore, upon remand, the examiner will be asked to clarify whether the Veteran's leg length discrepancy is caused by his service-connected right hip disability.  

Consequently, the Board finds the May 2016 VA medical examination to be inadequate.  In order to provide an adequate examination and ensure substantial compliance with the previous remand directive, another remand is necessary to obtain a VA medical examination to evaluate the Veteran's right hip disability.  See 38 C.F.R. § 4.59 (2016); Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  See also Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, VA's duty to assist requires it to obtain relevant records held by a Federal agency, including any relevant Social Security Administration (SSA) records. See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  The Board notes that SSA sent a notice to VA in May 2011 requesting that VA provide income information in order for the Veteran to receive Supplemental Security Income.  As the SSA records may be relevant to the increased rating claim on appeal, the RO should take steps to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant treatment records from any VA facility or private treatment provider from which the Veteran has received treatment.

2.  Obtain from SSA all of the records related to the Veteran's claim for disability benefits, including medical records and copies of any decisions or adjudication, and associate them with the claims folder.

3.  Schedule the Veteran for a VA examination to determine the current severity of his right hip disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The full range of motion testing must be performed.  The right hip should be tested in:
* Active motion;
* Passive motion;
* Weightbearing;
* Non-weightbearing; and, if possible,  
* With the range of the opposite undamaged joint.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

After review of the claims file and examination of the Veteran, the examiner should state specifically whether the Veteran's leg length discrepancy is at least as likely as not (a degree of probability of 50 percent or higher) etiologically related to his right hip disability.  

4.  Following any additional indicated development, the AOJ should review the claims file and adjudicate the Veteran's claim for an increased rating of his right hip disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




